


[crisniciflmspa002.jpg] [crisniciflmspa002.jpg]




COMMON STOCK PURCHASE AGREEMENT




THIS COMMON STOCK PURCHASE AGREEMENT dated as of the 11th day of March 2011 (the
“Agreement”) is by and between Crisnic Fund SA, a Costa Rican Investment
corporation  (the “Investor”), and Independent Film Development Corp, a
corporation organized and existing under the laws of the State of Nevada (the
“Company”).




WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor,  and the
Investor shall purchase from the Company up to Two Million Shares (2,000,000) of
the Company’s common stock, par value $0.001 per share (the “Shares”).







ARTICLE I.

Certain Definitions




Section 1.1.     “Closing” shall mean the purchase and sale of Common Stock
pursuant to Section 2.2.




Section 1.2.     “Common Stock” shall mean the Company’s registered common
stock, par value $0.001 per share.




Section 1.3.  “Crisnic Additional Shares” shall mean 250,000 shares of the
Company’s Common Stock previously issued to the Investor.




Section 1.4.   “Damages” shall mean any loss, claim, damage, liability, costs
and expenses (including, without limitation, reasonable attorney’s fees and
disbursements and costs and expenses of expert witnesses and investigation).




Section 1.5.   “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.




Section 1.6.   “Material Adverse Effect” shall mean any condition, circumstance,
or situation that would prohibit or otherwise materially interfere with the
ability of the Company to enter into and perform any of its obligations under
this Agreement.




Section 1.7.   “Market Price” shall mean the volume weighted average price of
the Company’s Common Stock at  the close of business on the Effective Date.




Section 1.8.  “Effective Date” shall be the first business day following the
effectiveness of a registration statement filed by the Company with  the SEC for
the Shares and the Underwriter Fee Shares.




1

--------------------------------------------------------------------------------

Section 1.9.   “FINRA” shall mean the Financial Industry Regulatory Authority,
Inc. formally known as the National Association of Securities Dealers, Inc.




Section 1.10.   “Person” shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.




Section 1.11.   “Principal Market” shall mean the Nasdaq National Market, the
Nasdaq Capital Market, the American Stock Exchange, the OTC Bulletin Board or
the New York Stock Exchange Amex Equities Market, whichever is at the time the
principal trading exchange or market for the Common Stock.  The Company’s
current market is the NYSE Amex Equities Market.




Section 1.12.   “Purchase Price” shall be set at Ninty Nine (99%) of the Market
Price on the Effective Date.




Section 1.13.   “SEC” shall mean the United States Securities and Exchange
Commission.




Section 1.14.   “Securities Act” shall have the meaning set forth in the
recitals of this Agreement.




Section 1.15.   “SEC Documents” shall mean Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and Proxy Statements
of the Company as supplemented to the date hereof, filed by the Company for a
period of at least twelve (12) months immediately preceding the date hereof.




Section 1.16.   “Trading Day” shall mean any day during which the New York Stock
Exchange shall be open for business.




Section 1.17     “Transfer Day” shall mean the day Investor receives the amount
of shares sold by the Company to the Investor pursuant to this agreement which
is intended to be the first trading day after the Effective Date.







ARTICLE II




2.1   Sale and Purchase




Subject to the terms and conditions of this agreement the Company shall have the
right but not the obligation to issue and sell to Investor, and Investor shall
purchase, up to Two Million Shares (2,000,000) of the Company’s common stock,
par value $0.001 per share, at the Purchase Price.




2.2   Closing




On the Transfer Day, the Company shall deliver by DWAC transfer up to Two
Million (2,000,000) Shares of the Common Stock registered in the name of the
Investor.  Provided that all conditions and covenants of the Company as set
forth in this Agreement are complied with, Fourteen (14) business days following
the Transfer Day, the Investor shall deliver to the Company the amount of funds
representing the Purchase Price by wire transfer (the “Payment Date”).  To the
extent the Company has not paid the fees, expenses, and disbursements of the
Investor in accordance with Section 10.4, the amount of such fees, expenses, and
disbursements may be deducted by the Investor (and shall be paid to the relevant
party) directly out of the proceeds of the Purchase Price.




2

--------------------------------------------------------------------------------

(a)  Company’s Obligations Upon Closing.




(i)  The Company shall deliver to the Investor the shares of Common Stock in
accordance with Section 2.2.  The Shares shall be free of restrictive legends.




(ii)  The Company’s Registration Statement with respect to the resale of the
Shares and the Crisnic Additional Shares shall have been declared effective by
the SEC;




(iii) The Company shall have obtained all material permits and qualifications
required by any applicable state for the offer and sale of the Common Stock.
 The sale and issuance of said Common Stock shall be legally permitted by all
laws and regulations to which the Company is subject;




(iv)  The Company shall have filed with the SEC in a timely manner all reports,
notices and other documents required of a “reporting company” under the Exchange
Act and applicable Commission regulations;




(v) The Company shall be in compliance in all respects with the covenants and
warranties set forth in this Agreement.




(vi)  The fees as set forth in Section 10.4 below shall have been paid or can be
withheld as provided in Section 2.2; and




(vii)  The Company’s transfer agent shall be DWAC eligible.




(b)  Investor’s Obligations Upon Closing.  Upon receipt of the Shares referenced
in Section 2.2 above and provided the Company is in compliance with its
obligations in Section 2.2(a), the Investor shall deliver to the Company the
amount of the Purchase Price by wire transfer on the Payment Date.







ARTICLE III.

Representations and Warranties of Investor




Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof




Section 3.1.     Organization and Authorization.  The Investor is duly
incorporated or organized and validly existing in the jurisdiction of its
incorporation or organization and has all requisite power and authority to
purchase and hold the securities issuable hereunder.  The decision to invest and
the execution and delivery of this Agreement by such Investor, the performance
by such Investor of its obligations hereunder and the consummation by such
Investor of the transactions contemplated hereby have been duly authorized and
requires no other proceedings on the part of the Investor.  The undersigned has
the right, power and authority to execute and deliver this Agreement and all
other instruments (including, without limitations, the Registration Rights
Agreement), on behalf of the Investor.  This Agreement has been duly executed
and delivered by the Investor and, assuming the execution and delivery hereof
and acceptance thereof by the Company, will constitute the legal, valid and
binding obligations of the Investor, enforceable against the Investor in
accordance with its terms.




3

--------------------------------------------------------------------------------

Section 3.2.     Evaluation of Risks.  The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction.  It recognizes that its investment in the Company involves a
high degree of risk.




Section 3.3.     No Legal Advice From the Company.  The Investor acknowledges
that it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors.  The Investor is relying solely on such counsel and advisors
and not on any statements or representations of the Company or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction.




Section 3.4.     Investment Purpose. The securities are being purchased by the
Investor for its own account, and for investment purposes.  The Investor agrees
not to assign or in any way transfer the Investor’s rights to the securities or
any interest therein and acknowledges that the Company will not recognize any
purported assignment or transfer except in accordance with applicable Federal
and state securities laws.  No other person has or will have a direct or
indirect beneficial interest in the securities.  The Investor agrees not to
sell, hypothecate or otherwise transfer the Investor’s securities unless the
securities are registered under Federal and applicable state securities laws or
unless, in the opinion of counsel satisfactory to the Company, an exemption from
such laws is available.




Section 3.5.     Information.  The Investor and its advisors (and its counsel),
if any, have been furnished with the SEC Documents and any and all other
materials relating to the business, finances and operations of the Company and
information it deemed material to making an informed investment decision.  The
Investor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company and its management.  Neither such inquiries nor any
other due diligence investigations conducted by such Investor or its advisors,
if any, or its representatives shall modify, amend or affect the Investor’s
right to rely on the Company’s representations and warranties contained in this
Agreement.  The Investor understands that its investment involves a high degree
of risk.  The Investor is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables such Investor to obtain information from the Company in order to
evaluate the merits and risks of this investment.  The Investor has sought such
accounting, legal and tax advice, as it has considered necessary to make an
informed investment decision with respect to this transaction.




Section 3.6.     No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the shares of Common Stock offered hereby.




Section 3.7.   Trading Activities.  The Investor’s trading activities with
respect to the Company’s Common Stock shall be in compliance with all applicable
federal and state securities laws, rules and regulations and the rules and
regulations of the Principal Market on which the Company’s Common Stock is
listed or traded.




Section 3.8.  Accredited Investor Status.  The Investor is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D.




4

--------------------------------------------------------------------------------

Section 3.9.  No Prior Short Selling.  The Investor represents and warrants to
the Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Section 242.200 of Regulation SHO of the Exchange Act of the
Common Stock or (ii) hedging transaction, which establishes a net short position
with respect to the Common Stock.







ARTICLE IV

Representations and Warranties of the Company




Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents (as defined herein), the Company hereby represents and warrants
to, and covenants with, the Investor that the following are true and correct as
of the date hereof:




Section 4.1.     Organization and Qualification.  The Company is duly
incorporated or organized and validly existing in the jurisdiction of its
incorporation or organization and has all requisite corporate power to own its
properties and to carry on its business as now being conducted.  Each of the
Company and its subsidiaries is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect on the Company and its subsidiaries taken as a whole.




Section 4.2.     Authorization, Enforcement, Compliance with Other Instruments.
 (i) The Company has the requisite corporate power and authority to enter into
and perform this Agreement, and any related agreements, in accordance with the
terms hereof and thereof, (ii) the execution and delivery of this Agreement, and
any related agreements by the Company and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) this Agreement
and any related agreements have been duly executed and delivered by the Company,
(iv) this Agreement, and the Registration Rights Agreement and assuming the
execution and delivery thereof and acceptance by the Investor and any related
agreements constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.




Section 4.3.     Capitalization.  The authorized capital stock of the Company
consists of 500,000,000 shares of Common Stock and 10,000,000 shares of
Preferred Stock, $0.001 par value per share (“Preferred Stock”), of which
22,793,420 shares of Common Stock and no shares of Preferred Stock are issued
and outstanding.  All of such outstanding shares have been validly issued and
are fully paid and  nonassessable.  No shares of Common Stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company.  As of the date hereof, (i) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities (iii) there are no outstanding registration
statements and (iv) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to the Registration
Rights Agreement).  




5

--------------------------------------------------------------------------------

There are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by this Agreement or any related agreement or
the consummation of the transactions described herein or therein.  The Company
has furnished to the Investor true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s By-laws, as in effect on
the date hereof (the “By-laws”), and the terms of all securities convertible
into or exercisable for Common Stock and the material rights of the holders
thereof in respect thereto.




Section 4.4.     No Conflict.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and the rules and regulations of the
Principal Market on which the Common Stock is quoted) applicable to the Company
or any of its subsidiaries or by which any material property or asset of the
Company or any of its subsidiaries is bound or affected and which would cause a
Material Adverse Effect.  Except as disclosed in the SEC Documents, neither the
Company nor its subsidiaries is in violation of any term of or in default under
its Articles of Incorporation or By-laws or their organizational charter or
by-laws, respectively, or any material contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment, decree or order or any statute,
rule or regulation applicable to the Company or its subsidiaries.  The business
of the Company and its subsidiaries is not being conducted in violation of any
material law, ordinance, regulation of any governmental entity.  Except as
specifically contemplated by this Agreement, as required under the Securities
Act and any applicable state securities laws or by the rules and regulations of
the Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by this Agreement or the Registration Rights
Agreement in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company and its subsidiaries are unaware of
any fact or circumstance which might give rise to any of the foregoing.




Section 4.5.     SEC Documents; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act.  The Company has delivered to the
Investor or its representatives, or made available through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents.  As of their
respective dates, the financial statements of the Company disclosed in the SEC
Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.




6

--------------------------------------------------------------------------------

Section 4.6.     10b-5.  The SEC Documents do not include any untrue statements
of material fact, nor do they omit to state any material fact required to be
stated therein necessary to make the statements made, in light of the
circumstances under which they were made, not misleading.




Section 4.7.     No Default.  The Company is not in default in the performance
or observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it is or its property is bound
and neither the execution, nor the delivery by the Company, nor the performance
by the Company of its obligations under this Agreement or any of the exhibits or
attachments hereto will conflict with or result in the breach or violation of
any of the terms or provisions of, or constitute a default or result in the
creation or imposition of any lien or charge on any assets or properties of the
Company under its Certificate of Incorporation, By-Laws, any material indenture,
mortgage, deed of trust or other material agreement applicable to the Company or
instrument to which the Company is a party or by which it is bound, or any
statute, or any decree, judgment, order, rules or regulation of any court or
governmental agency or body having jurisdiction over the Company or its
properties, in each case which default, lien or charge is likely to cause a
Material Adverse Effect on the Company’s business or financial condition.




Section 4.8.     Absence of Events of Default.  No Event of Default, as defined
in the respective agreement to which the Company is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (as so defined), has occurred and is continuing, which would have a
Material Adverse Effect on the Company’s business, properties, prospects,
financial condition or results of operations.




Section 4.9.     Intellectual Property Rights.  The Company and its subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.   The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company, there is no
claim, action or proceeding being made or brought against, or to the Company’s
knowledge, being threatened against, the Company or its subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations, trade secret or other
infringement; and the Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.




Section 4.10.     Employee Relations.  Neither the Company nor any of its
subsidiaries is involved in any labor dispute nor, to the knowledge of the
Company or any of its subsidiaries, is any such dispute threatened.  None of the
Company’s or its subsidiaries’ employees is a member of a union and the Company
and its subsidiaries believe that their relations with their employees are good.




Section 4.11.     Environmental Laws.  The Company and its subsidiaries are (i)
in compliance with any and all applicable material foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in compliance with all terms
and conditions of any such permit, license or approval.




7

--------------------------------------------------------------------------------

Section 4.12.     Title.  The Company has good and marketable title to its
properties and material assets owned by it, free and clear of any pledge, lien,
security interest, encumbrance, claim or equitable interest other than such as
are not material to the business of the Company.  Any real property and
facilities held under lease by the Company and its subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries.




Section 4.13.     Insurance.  The Company and each of its subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as management of the Company believes to be
prudent and customary in the businesses in which the Company and its
subsidiaries are engaged.  Neither the Company nor any such subsidiary has been
refused any insurance coverage sought or applied for and neither the Company nor
any such subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its subsidiaries, taken as a whole.




Section 4.14.     Regulatory Permits.  The Company and its subsidiaries possess
all material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.




Section 4.15.     Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.




Section 4.16.     No Material Adverse Breaches, etc.  Neither the Company nor
any of its subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.  Neither the Company nor any of its subsidiaries is in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company or its subsidiaries.




Section 4.17.     Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, the Common Stock or any of the Company’s subsidiaries, wherein an
unfavorable decision, ruling or finding would (i) have a Material Adverse Effect
on the transactions contemplated hereby (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (iii) have a Material Adverse Effect on the business, operations, properties,
financial condition or results of operation of the Company and its subsidiaries
taken as a whole.




8

--------------------------------------------------------------------------------

Section 4.18.     Subsidiaries.  The Company does not presently own or control,
directly or indirectly, any interest in any other corporation, partnership,
association or other business entity.




Section 4.19.     Tax Status.  The Company and each of its subsidiaries has made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and (unless and
only to the extent that the Company and each of its subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.




Section 4.20.     Certain Transactions.  None of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.




Section 4.21.     Fees and Rights of First Refusal.  The Company is not
obligated to offer the securities offered hereunder on a right of first refusal
basis or otherwise to any third parties including, but not limited to, current
or former shareholders of the Company, underwriters, brokers, agents or other
third parties.




Section 4.22.     Use of Proceeds.  The Company shall use the net proceeds from
this offering for general corporate purposes. However, in no event shall the
Company use the net proceeds from this offering for the payment (or loan to any
such person for the payment) of any judgment, or other liability, incurred by
any executive officer, officer, director or employee of the Company.




Section 4.23.    Further Representation and Warranties of the Company.  For so
long as any securities issuable hereunder held by the Investor remain
outstanding, the Company acknowledges, represents, warrants and agrees that it
will maintain the listing of its Common Stock on the Principal Market.




Section 4.24.    Opinion of Counsel.  The Company will obtain for the Investor,
at the Company’s expense, any and all permissible opinions of counsel which may
be reasonably required in order to sell the securities issuable hereunder
without restriction.




9

--------------------------------------------------------------------------------

ARTICLE V

Indemnification




The Investor and the Company represent to the other the following with respect
to itself:




Section 5.1.     Indemnification.




(a)  In consideration of the Investor’s execution and delivery of this
Agreement, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Investor, and all of its officers, directors, partners, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Investor
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Investor Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Investor Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement or the
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or the Registration Rights
Agreement or any other certificate, instrument or document contemplated  hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Investor Indemnitee not arising out of any action or inaction of an
Investor Indemnitee, and arising out of or resulting from the execution,
delivery, performance or enforcement of this Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Investor
Indemnitees.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.




(b)  In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Investor’s other obligations under this Agreement,
the Investor shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, shareholders, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Company
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement, or any instrument or document contemplated hereby or
thereby executed by the Investor, (b) any breach of any covenant, agreement or
obligation of the Investor(s) contained in this Agreement, or any other
certificate, instrument or document contemplated hereby or thereby executed by
the Investor, or (c) any cause of action, suit or claim brought or made against
such Company Indemnitee based on  misrepresentations or due to a  breach by the
Investor and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Company Indemnitees.  To the
extent that the foregoing undertaking by the Investor may be unenforceable for
any reason, the Investor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.




10

--------------------------------------------------------------------------------

(c)  The obligations of the parties to indemnify or make contribution under this
Section 5.1 shall survive termination.







ARTICLE VI

Covenants of the Company




Section 6.1.  Listing of Common Stock.  The Company shall maintain the Common
Stock’s authorization for quotation on the Principal Market.




Section 6.2.     Exchange Act Registration.  The Company will cause its Common
Stock to continue to be registered under Section 12(g) of the Exchange Act, will
file in a timely manner all reports and other documents required of it as a
reporting company under the Exchange Act and will not take any action or file
any document (whether or not permitted by Exchange Act or the rules thereunder)
to terminate or suspend such registration or to terminate or suspend its
reporting and filing obligations under said Exchange Act.




Section 6.4.    Transfer Agent Instructions.  The Company shall deliver
instructions to its transfer agent to issue shares of Common Stock to the
Investor free of restrictive legends.




Section 6.5.     Corporate Existence.  The Company will take all steps necessary
to preserve and continue the corporate existence of the Company.

        

Section 6.6.    Review of Public Disclosures.  All SEC filings (including,
without limitation, all filings required under the Exchange Act, which include
Forms 10-Q, 10-K, 8-K, etc) and other public disclosures made by the Company,
including, without limitation, all press releases, investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants.




Section 6.7.    Market Activities.  The Company will not, directly or
indirectly, (i) take any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Common Stock or (ii) sell, bid for or purchase the Common
Stock, or pay anyone any compensation for soliciting purchases of the Common
Stock.




Section 6.8.

Financial Statements and Bank Statements.  The Company shall provide copies of
the last six months statements from any of its banks and shall deliver within
two business days copies of any future bank statements to the Investor.  The
Company shall prepare and deliver to Investor financial statements on a
quarterly basis.




Section 6.9.  Website.  Kenneth Eade shall immediately transfer the registration
of the web address www.independentfilmdevelopment.com to the Company.




Section 6.10.

Salaries.  Unless otherwise authorized by Investor, the cash monthly salary for
Jeff Ritchie shall not exceed $7,000 per month and the monthly salary for
Kenneth Eade shall not exceed $3,000 per month.




Section 6.11.

Board of Directors.  The Company shall take whatever action is required to add a
designee of Investor to its board of directors.




11

--------------------------------------------------------------------------------

Section 6.12.

Insurance.  The Company shall immediately obtain a policy of key man life
insurance on Jeff Ritchie with a policy limit of not less than $1,000,000.







ARTICLE VII

Choice of Law/Jurisdiction




Section 7.1.     Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California without
regard to the principles of conflict of laws.  The parties further agree that
any action between them shall be heard in Costa Rica, and expressly consent to
the jurisdiction and venue of the Company in Costa Rica for the adjudication of
any civil action asserted pursuant to this paragraph.







ARTICLE VIII

Assignment; Termination




Section 8.1.   Assignment.  Neither this Agreement nor any rights of the Company
hereunder may be assigned to any other Person.




Section 8.2.   Termination.




(a)  The obligations of the Investor shall terminate upon payment of the
Purchase Price.




(b)  The obligation of the Investor to make a payment of the Purchase Price
shall terminate permanently in the event that The Company fails to comply in all
material aspects with Article IV or VI.







ARTICLE IX

Notices




Section 9.1.    Notices.  Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile,
provided a copy is mailed by U.S. certified mail, return receipt requested;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:




If to the Company, to:

Independent Film Development Corporation

6399 Wilshire Blvd. suite 507

Los Angeles, California 90048

Attention :  Jeff Ritchie, CEO

Telephone:   (310) 295-1711

Facsimile:   (310) 861-0620




12

--------------------------------------------------------------------------------

If to the Investor(s):




Crisnic Fund SA C/O

Lexperts ConHotel Office Center

Office 5 Sabana Norte San Jose, Costa Rica

Attention:  Anthony Gentile

Portfolio Manager

Telephone:  (506) -2282 7352

Facsimile:   (506) 2291-4952             

Attention:  Anthony Gentile




With a copy to:




 

Cutler Law Group

3355 W Alabama, Ste 1150

Houston, TX 77098

Attention:  M. Richard Cutler, Esq.

Telephone:  (713) 888-0040

Facsimile:  (800) 836-0714




Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.




ARTICLE X

Miscellaneous




Section 10.1.    Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof, though failure to deliver such copies shall not affect the
validity of this Agreement.




Section 10.2.    Entire Agreement; Amendments.  This Agreement together with the
Registration Rights Agreement supersedes all other prior oral or written
agreements between the Investor, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement and the instruments referenced herein contain the entire understanding
of the parties with respect to the matters covered herein and therein and,
except as specifically set forth herein or therein, neither the Company nor the
Investor makes any representation, warranty, covenant or undertaking with
respect to such matters.  No provision of this Agreement may be waived or
amended other than by an instrument in writing signed by the party to be charged
with enforcement.




 Section 10.3.    Reporting Entity for the Common Stock.  The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto.  The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.




13

--------------------------------------------------------------------------------

Section 10.4.    Fees and Expenses.  The Company hereby agrees to pay the
following fees:




(a)

Expense Reimbursement Fee.  Each of the parties shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Agreement and the transactions
contemplated hereby, except that the Company shall pay a Legal Expense
Reimbursement Fee of Five Thousand Dollars ($5,000.00) to the Investor.




Section 10.5.    Confidentiality.  If for any reason the transactions
contemplated by this Agreement are not consummated, each of the parties hereto
shall keep confidential any information obtained from any other party (except
information publicly available or in such party’s domain prior to the date
hereof, and except as required by court order) and shall promptly return to the
other parties all schedules, documents, instruments, work papers or other
written information without retaining copies thereof, previously furnished by it
as a result of this Agreement or in connection herein.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
























































































14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed by the undersigned, thereunto duly authorized, as of the date
first set forth above.







COMPANY:    Independent Film Development Corp.




                By:   Jeff Ritchie




                         /s/ Jeff Ritchie                                     

                             Jeff Ritchie, President







INVESTOR :   Crisnic Fund SA




               BY:   Anthony Gentile




 /s/ ANTHONY GENTILE                    

                  

      Anthony Gentile, Portfolio Manager



















15